Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Specifically, “Here is disclosed” and “improved” (two instances), should be deleted.  

Specification
The disclosure is objected to because of the following informalities: 
On page 3, lines 7 a space should be inserted at “Figure1”;
On page 4, line 3, “figures 2 and” should be deleted as FIG. 2 does not appear to be prior art.  
Appropriate correction is required.

Information Disclosure Statement
To date, no information disclosure statement (IDS) in compliance with the provisions of 37 CFR 1.97 has been submitted.  

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, line 4, “then” should be than.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note claim 4 recites “thickness” in line 1.  For the purposes of examination “the thickness of claim 5, line 2 is presumed to be “the thickness of the peripheral edge.” 
For claim 8, it is unclear what the “non-convoluted portions” are.  The disclosure references “a smooth portion 32” separating “convoluted portions 28 and 30.” But plural non-convoluted portions is not shown and it is not clear how multiple non-convoluted portions would separate the convoluted portions.  Additionally, Applicant claims in claim 8, “the plurality of convolutions being positioned adjacent each other along the convoluted portions.”  It is unclear what Applicant is attempted to describe.  No corresponding disclosure could be found.  For purposes of examination, claim 8 is being interpreted as the species of FIG. 4 for example, where convoluted portions 28, 30 are separated by a smooth portion 32.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No. 11,299,247 B1 (Staigerwald hereinafter).
For claim 1, Staigerwald teaches a paddle in FIG. 3C for propelling a water craft through water, the paddle comprising; an elongated shaft (S) having a handle at one end (see at least col. 3, lines 64-66) and a paddle portion 11 at the other end; 5 the paddle portion 11 comprising a substantially flat member having opposite first and second sides, a central portion and a peripheral edge 12, and a plurality of convolutions (FIG. 3C) formed on the peripheral edge 12, each convolution comprising a finger positioned between a pair of notches 13, the notches extending from the peripheral edge towards the central portion.

    PNG
    media_image1.png
    130
    248
    media_image1.png
    Greyscale

Figure 1. Fig. 3C of U.S. Patent No. 11,299,247
For claim 2, Staigerwald teaches the plurality of convolutions are positioned adjacent each other along a length of the peripheral edge 12.  See FIG. 3C.
For claim 3, Staigerwald discloses each of the fingers in the FIG. 3C species has a width and each of the notches 13 has a width, the width of the fingers being substantially equivalent to the width of the notches.  
For each of claims 4 and 5, Staigerwald expressly teaches in col. 4, lines 52-54 and col. 5, lines 49-51, the rounding of the convolutions to avoid sharp edges.  
For claims 6 and 7, Staigerwald discloses in FIG. 3B and the accompanying disclosure at col. 4, lines 37-49, a trapezoidal notch 17. Furthermore, Staigerwald explicitly teaches for the FIG. 3C species, that “the plurality of notches may comprise any of the shapes described previously” in col. 5, lines 3-5.  Accordingly, a plurality of notches having a trapezoidal shape anticipate the claims 6 and 7 where the fingers have a terminal end width greater than at the base, and the notches having an open end with a smaller width than at the closed end.   

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 245,378 (Hirsch hereinafter) 
For claim 1, Hirsch teaches a paddle in FIG. 36-44 for propelling a water craft through water, the paddle comprising; an elongated shaft inherently having a handle at one end and a paddle portion at the other end; 5 the paddle portion comprising a substantially flat member having opposite first and second sides, a central portion and a peripheral edge, and a plurality of convolutions formed on the peripheral edge, each convolution comprising a finger positioned between a pair of notches, the notches extending from the peripheral edge towards the central portion.  See annotating below. 

    PNG
    media_image2.png
    278
    318
    media_image2.png
    Greyscale

Figure 2. Annotated view of Hirsch’s FIG. 39.
For claim 2, the Hirsch plurality of convolutions are positioned adjacent to each other along a length of the peripheral edge (see any FIG. 36-42, 44).  ‘
For claim 3, the Hirsch convolutions resemble a sine wave, and accordingly have substantially similar widths defining the notches and the fingers.  
For claim 8, the peripheral edge of the Hirsch paddle has convoluted portions separated by a non-convoluted portion (see end).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigerwald as applied to claim 1 above, and further in view of World Intellectual Property Organization International Publication No. WO 2013/026127 A1 (‘127 publication hereinafter).
For claim 9, Staigerwald teaches all of the limitations as applied to claim 1 above, but lacks the teaching of concave surfaces adjacent to the convolutions and aligning with the fingers and non-concave surfaces aligned with the notches.   
The use of depressions on fluid surfaces is well documented.  The ‘127 publication shows in FIG. 3a, a surface of a wind turbine blade having concave depressions 18 formed therein.  Additionally, FIG. 3a of the ‘127 publication shows the depressions 18 staggered where the downstream-most row of depressions are aligned with fingers, and the notches between adjacent fingers lack a depression.
Because Staigerwald teaches a fluid surface with fingers and notches, and the ‘127 publication  teaches not only notches and fingers on the edge of a fluid surface, but additionally the use of concave depressions for improving the fluid interaction against the surface of the blade, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the Staigerwald paddle to have depressions aligned with the fingers, and the notches not having corresponding depressions, as shown in the ‘127 publication for the purpose of improving the laminar flow of fluid over the surface of the paddle having fingers and notches on the edge.  

Examiner Note
Applicant states “fingers 38 and notches 40 can have a variety of shapes as may be desired.” The different shapes are deemed to be a matter of choice which a person of ordinary skill in the art would have found obvious since Applicant has provided no persuasive evidence that any particular configuration of the claimed fingers and notches are significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Instead, Applicant states generalities about different patterns of convolutions on page 8, lines 14-20 without explicitly commenting on an advantage of at least one particular pattern.   

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

United States Patent Application Publication No. 2018/0133554 A1 (Evans et al. hereinafter) disclose a paddle 100 having an edge 110-116 with convolutions arranged on the periphery thereof.  The convolutions include a plurality of notches 150 which create a turbulent flow of fluid along the edges to reduce the amount of drag, thereby allowing the paddle to enter and/or traverse through the water with reduced effort (see paragraph 0037). 

    PNG
    media_image3.png
    303
    362
    media_image3.png
    Greyscale


United States Design Patent No. D578,055 S is cited for teaches a paddle with convolutions on the edge thereof.

    PNG
    media_image4.png
    537
    423
    media_image4.png
    Greyscale


	 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799